Citation Nr: 0721108	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-24 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for metastatic duodenal 
tumor, status post-pancreatic duodenectomy, claimed as due to 
ionizing radiation.

2.  Entitlement to service connection for Cushing's syndrome, 
claimed as secondary to metastatic duodenal tumor.

3.  Entitlement to service connection for gallbladder 
removal, claimed as secondary to metastatic duodenal tumor.

4.  Entitlement to service connection for residuals of 
aspergillosis, claimed as secondary to metastatic duodenal 
tumor.

5.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to metastatic duodenal tumor.

6.  Entitlement to service connection for hypertension, 
claimed as secondary to Cushing's syndrome.

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes mellitus.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the veteran retired in November 2000, 
after approximately 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claims.  The RO in Columbia, South 
Carolina, currently has jurisdiction over the veteran's VA 
claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's metastatic duodenal tumor, Cushing's 
syndrome, gallbladder removal, aspergillosis, diabetes 
mellitus, hypertension, and peripheral neuropathy were all 
first diagnosed years after her separation from active duty.

3.  The record reflects the veteran did have exposure to 
ionizing radiation while on active duty as a result of her 
participation in nuclear reactor operations/training.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's metastatic duodenal 
ulcer was causally related to her estimated level of ionizing 
radiation exposure during her active service.

5.  The competent medical evidence does not reflect that the 
veteran's Cushing's syndrome, gallbladder removal, 
aspergillosis, diabetes mellitus, hypertension, and/or 
peripheral neuropathy are causally related to active service, 
to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for metastatic 
duodenal tumor, status post-pancreatic duodenectomy, to 
include as due to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2006).

2.  Service connection is not warranted for Cushing's 
syndrome, gallbladder removal, aspergillosis, diabetes 
mellitus, hypertension, and/or peripheral neuropathy.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
February and May 2003, both of which were clearly prior to 
the March 2004 rating decision that is the subject of this 
appeal.  She was also sent additional notification by letters 
dated in May 2005 and March 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate her claims, what information 
and evidence she must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in her possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate her claims and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available service and post-service medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  Nothing 
in the record indicates the veteran has identified the 
existence of any relevant evidence that is not of record.  
She has had the opportunity to present evidence and argument 
in support of her claims, to include at the March 2007 
hearing.  Further, she was accorded a VA medical examination 
in September 2003.  Moreover, the record reflects that a 
radiation dose assessment was completed in January 2004, in 
accord with the provisions of 38 C.F.R. § 3.311(a), and a 
competent medical opinion was promulgated based upon this 
assessment in February 2004.  The Board acknowledges that the 
veteran requested that an independent medical expert (IME) 
opinion be promulgated in this case.  However, as already 
noted, the veteran was accorded VA medical examination in 
September 2003, and a medical opinion was promulgated 
regarding her radiation claim in February 2004.  For the 
reasons detailed below, the Board finds that this evidence is 
sufficient for a full and fair disposition of the case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board observes that the veteran's service 
medical records indicate treatment for a variety of medical 
conditions.  However, these records do not reflect that she 
was diagnosed with metastatic duodenal tumor, Cushing's 
syndrome, gallbladder removal, aspergillosis, diabetes 
mellitus, hypertension, and/or peripheral neuropathy while on 
active duty.  Granted, she indicated on a July 2000 Report of 
Medical History that she did experience tumor, growth, cyst, 
cancer, but this was attributed to fibroid tumors - 
hysterectomy in June 1998, and not metastatic duodenal tumor.  
Moreover, she indicated that she had not experienced high or 
low blood pressure; gall bladder trouble or gallstone; 
stomach, liver or intestinal trouble; nor neuritis.  There 
was also no indication of any of the claimed disabilities on 
the concurrent retirement examination.  Nevertheless, it is 
observed that she had previously indicated a family history 
for both cancer and diabetes.  The post-service medical 
records further reflect that all of the claimed disabilities 
were first diagnosed years after her separation from active 
duty.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  
However, to be entitled to these presumptions, a claimant 
must have participated in a recognized "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he or she 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  
This section does not provide presumptive service connection 
for radiogenic diseases, but only outlines a procedure to be 
followed for adjudication purposes.  Medical opinions are 
ultimately the criteria upon which service connection rests 
under this regulation.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Further, section 
3.311(b)(5) requires that breast cancer or skin cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  As detailed below, such a radiation 
dose assessment was conducted in this case, and completed in 
January 2004.


I.  Metastatic Duodenal Tumor

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for metastatic duodenal tumor.

The Board acknowledges that the record confirms the veteran 
had exposure to ionizing radiation while on active duty as a 
result of participation in nuclear operations/training.  
Moreover, a January 2004 dose estimate report reflects that 
the veteran's total in-service radiation exposure (dose 
estimate) was 00.864 rem.  However, while this is sufficient 
for consideration of 38 C.F.R. § 3.311 regarding ionizing 
radiation, it does not constitute a recognized "radiation-
risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii).  
Consequently, the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not for consideration in the instant case.

In regard to the provisions of 38 C.F.R. § 3.311, the Board 
reiterates that they do not provide presumptive service 
connection for radiogenic diseases, but only outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criteria upon which service 
connection rests under this regulation.  Here, there are 
competent medical opinions which both support and refute the 
veteran's service connection claim.

The evidence in support of the veteran's claim includes an 
April 2005 private medical statement from J. M. U., M.D. 
(hereinafter, "Dr. U") who noted that the veteran had been 
his patient from May 2002 until September 2003, and that the 
veteran underwent major abdominal surgery in May 2002 for a 
tumor, which had spread to the regional lymph nodes.  Dr. U 
opined that the tumor was present for at least a year prior 
to the surgical resection.  Further, noting that it was a 
steroid-producing tumor, Dr. U opined that it had contributed 
to many problems, including diabetes, hypertension, and 
severe electrolyte abnormalities.

Also on file is a March 2007 private medical statement K. N. 
M., M.D. (hereinafter, "Dr. M") who noted that the veteran 
was exposed to ionizing radiation, and opined that this 
probably increased the veteran's risk of cancer.  Moreover, 
Dr. M stated that the veteran later developed a pancreatic 
carcinoid malignancy, and opined that this may have been a 
result of the ionizing radiation exposure.

The evidence against the veteran's claim includes a February 
2004 medical opinion from the Chief Public Health and 
Environmental Hazards Officer (hereinafter, "VA medical 
opinion").  In pertinent part, this opinion noted the 
results of the January 2004 radiation dose estimate report, 
as well as relevant medical reports regarding radiation 
exposure.  Based upon these findings, it was opined that it 
was unlikely that the veteran's carcinoid tumor of the 
duodenum could be attributed to exposure to ionizing 
radiation in service.

With respect to the opinions of Dr. U and Dr. M, the Board 
does not dispute that they are qualified to present competent 
medical evidence.  However, unlike the February 2004 VA 
medical opinion, nothing in the record indicates that either 
of their opinions was based upon a review of the specific 
amount of radiation exposure as determined by the 
aforementioned January 2004 dose estimate report.  Moreover, 
the Board notes that Dr. U's opinion does not specifically 
relate the veteran's metastatic duodenal tumor to her in-
service radiation exposure.  Further, Dr. M's opinion is that 
the veteran's tumor "may have" been the result of the in-
service radiation exposure.  The Court has indicated that a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim.  Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

The Board also observes, as already indicated, that the only 
competent medical opinion to address this claim that is based 
upon knowledge of the estimated amount of total ionizing 
radiation exposure, as determined by the January 2004 report, 
is that of the February 2004 VA medical opinion.  In view of 
this fact, as well as the aforementioned deficiencies noted 
in the opinions of Dr. U and Dr. M, the Board concludes that 
the VA medical opinion is entitled to the most weight in the 
instant case.  As this opinion is against the claim, Board 
must conclude that the preponderance of the evidence is 
against a grant of service connection on the basis of 
ionizing radiation exposure.

Finally, the Board notes that no competent medical evidence 
is of record which relates the veteran's metastatic duodenal 
tumor to any event of her active service other than her 
acknowledged exposure to ionizing radiation.  Moreover, due 
to the lack of any in-service findings of the claimed 
disability, any such opinion would not be supported by what 
actually occurred in service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative).  Accordingly, the preponderance of the evidence 
is also against a grant of service connection pursuant to the 
doctrine of Combee, supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for metastatic duodenal 
tumor, to include as due to ionizing radiation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.

II.  Secondary Service Connection

The veteran essentially contends, as already indicated, that 
her Cushing's syndrome, gallbladder removal, aspergillosis, 
and diabetes mellitus developed secondary to her metastatic 
duodenal tumor; that her hypertension developed secondary to 
her Cushing's syndrome; and that her peripheral neuropathy 
developed secondary to her diabetes mellitus.  Moreover, the 
April 2005 statement from Dr. U provides some support for 
these contentions, at least with respect to the diabetes, 
hypertension, and "electrolyte abnormalities."  No 
competent medical evidence is of record which relates any of 
these disabilities directly to active service, nor does the 
veteran contend otherwise.  Therefore, the Board will only 
address whether secondary service connection is warranted for 
these claimed disabilities.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was previously required to 
consider whether service connection was warranted pursuant to 
the holding in Allen, supra, the veteran is not prejudiced by 
the Board decision to proceed with the adjudication of this 
case.  See Bernard, supra.

For the reasons stated above, the Board has concluded that 
service connection is not warranted for the veteran's 
metastatic duodenal tumor.  The law does not permit an award 
of service connection for disabilities that developed 
secondary to a nonservice-connected condition.  Thus, there 
is no legal basis to grant her claims of secondary service 
connection for her Cushing's syndrome, gallbladder removal, 
aspergillosis, and/or diabetes mellitus.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  As service connection cannot 
be established for her Cushing's syndrome or diabetes 
mellitus, her hypertension and peripheral neuropathy claims 
must also fail in the instant case.  Id.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for metastatic duodenal 
tumor, status post-pancreatic duodenectomy, claimed as due to 
ionizing radiation, is denied.

Entitlement to service connection for Cushing's syndrome, 
claimed as secondary to metastatic duodenal tumor, is denied.

Entitlement to service connection for gallbladder removal, 
claimed as secondary to metastatic duodenal tumor, is denied.

Entitlement to service connection for residuals of 
aspergillosis, claimed as secondary to metastatic duodenal 
tumor, is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to metastatic duodenal tumor, is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to Cushing's syndrome, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, claimed as secondary to 
diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, claimed as secondary to diabetes 
mellitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


